Citation Nr: 1737452	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-08 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for skin lesions, to include folliculitis, and to include as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active duty service from July 1989 through July 1993. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a December 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Huntington, West Virginia (hereinafter Agency of Original Jurisdiction ("AOJ")).

In March 2017, the Veteran appeared and testified before the undersigned Veterans Law Judge via video conference hearing.  A transcript of this hearing has been reviewed and associated with the claims file. 

During the Veteran's hearing, he testified that the AOJ had mischaracterized the scope of the claim for entitlement to a skin disability.  Specifically, the Veteran testified he initially applied for entitlement to service connection for a skin rash and/or skin lesions disability and had never requested entitlement to service connection for folliculitis.  The Board observes that the Court of Appeals for Veteran's Claims ("Court") has held that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Board has recharacterized the issues on appeal to include entitlement to service connection for skin lesions and for folliculitis. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In reviewing the Veteran's claims file, the Board observes that additional medical evidence has been received by the AOJ subsequent to the January 2013 Statement of the Case.  However, as will be discussed in greater detail below, the Board is granting the Veteran's appeal and thus finds appellate consideration may proceed without any prejudice to the Veteran.  See 38 C.F.R. 20.1304(c).  


FINDINGS OF FACT

1.  The Veteran has a hypertension disability, which first manifested during the Veteran's active duty service.  Following separation from active duty service, the Veteran experienced a continuous and chronic symptoms of hypertension. 

2.  The Veteran has a current diagnosis for prurigo nodularis, a skin rash disability.  After resolving all doubt in the Veteran's favor, the Board finds this skin disability began during, or was otherwise caused by, his active duty service. 


CONCLUSIONS OF LAW

1.  After resolving all doubt in the Veteran's favor, the criteria for service connection for a hypertension disability has been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

2.  After resolving all doubt in the Veteran's favor, the criteria for service connection for prurigo nodularis has been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the VA's duty to assist the Veteran in developing this claim, a review of the record reveals that all available service medical records and post-service treatment records have been obtained, including any identified private treatment records. Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

In a letter issued in September 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the September 2010 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

The Board observes that the Veteran's medical records suggest he has applied for Social Security Disability benefits.  See Beaver Family Clinic Records, dated May 2016.  The Board acknowledges that normally VA has a duty to attempt to obtain Social Security Administration ("SSA") records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  However, in Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010), the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records. The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them. The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.

Here, as the Board is granting in full the benefits sought on appeal, the Board does not find that these SSA records would be relevant. As the Board is granting the claim for service connection, the claim is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001). 

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") via video conference hearing in March 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2017hearing, the VLJ noted the basis of the prior determination and explained the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  The VLJ specifically noted the issues on appeal.  The Veteran was assisted this hearing by his representative, the Marine Corps League.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

As applied to the Veteran's instant appeal, the Board notes that hypertension is an enumerated "chronic" disability under 38 C.F.R. § 3.309(a).  As such, the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim for entitlement to service connection for hypertension. However, neither skin lesions nor folliculitis are recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.  

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011).  A Persian Gulf Veteran is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  Id.  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. §§ 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

With claims based on undiagnosed illness, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code authorizes service connection on a presumptive basis only for disability arising in Persian Gulf Veterans due to "undiagnosed illness" and may not be construed to authorize presumptive service connection for any diagnosed illness, regardless of whether the diagnosis may be characterized as poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  Compensation may be paid under 38 C.F.R. § 3.317 for disability which cannot, based on the facts of the particular Veteran's case, be attributed to any known clinical diagnosis.  The fact that the signs or symptoms exhibited by the Veteran could conceivably be attributed to a known clinical diagnosis under other circumstances not presented in the particular Veteran's case does not preclude compensation under § 3.317.  Id.

As applied to the Veteran's claim, to the extent that the Veteran is claiming entitlement to VA compensation for hypertension due to undiagnosed illness, this aspect of his claim is denied as his chronic vascular disease manifested by sustained elevated blood pressure is attributable to a clear and specific current medical diagnosis of hypertension.  Therefore, as no undiagnosed illness is demonstrated as the cause of his chronic elevated blood pressure symptoms, he does not meet the criteria for service connection pursuant to 38 C.F.R. § 3.317.

However, if the above referenced statutory presumptions are not met, a Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Based upon a review of the Veteran's longitudinal medical records, and with consideration of the Veteran's lay reports, the Board finds that the Veteran is entitled to an award of service connection for a hypertension disability and for skin lesions. The merits of each claim will be discussed separately below. 

	i.  Entitlement to service connection for hypertension: 

The Veteran is seeking entitlement to service connection for hypertension.  In statements to the Board, the Veteran has proffered several theories of entitlement.  For example, the Veteran has argued that his hypertension was caused by his in-service exposure to sarin gas and should be considered under the presumption for Gulf War Illnesses.  See March 2013 VA Form 9.  However, as noted above, hypertension, characterized by sustained elevated blood pressure, is attributable to a clear and specific current medical diagnosis of hypertension and thus does not fall under the presumption for Gulf War Illnesses. 

Alternatively, the Veteran argues that his hypertension began during his active duty service.  During his March 2017 hearing, the Veteran testified that he was told he had high blood pressure during his May 1993 separation physical examination.  The Veteran was unsure as to whether he had additional symptoms of hypertension prior to his separation from active duty service, but reported that he experienced chronic, continuous symptoms thereafter. 

The Board notes that, for VA ratings purposes, hypertension means that diastolic blood pressure is predominately 90 mmHg or greater; isolated systolic hypertension means that the systolic blood pressure is predominately 160 mmHg or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016). Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

Furthermore, in order for hypertension to have become manifest to a degree of 10 percent, there must be evidence to substantiate that diastolic pressure is predominantly 100 mmHg or more; or, that systolic pressure is 160 mmHg or more; or, that there is a history of diastolic pressure predominantly 100 mmHg or more and that continuous medication for control is required. See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

Following a review of the Veteran's medical records, including his service treatment records and post-service records, the Board finds sufficient circumstantial evidence to warrant the award of service connection for hypertension.  First, the Board observes the Veteran has been diagnosed with hypertension.  A review of his medical records shows a diagnosis for hypertension in June 2001.  See Beaver Creek Medical Records.  The Veteran has additionally testified that he was initially diagnosed with hypertension in 1993 or 1994, and was placed on medication beginning in 1995.  See Hearing Transcript. Therefore, the Veteran has satisfied the first element of service connection.  See 38 U.S.C.A. §§ 1110, 1131; See also Boyer, 210 F.3d 1351, at 1353.    
    
Second, the Board finds that the Veteran experienced an onset of symptoms during his active duty service.  A review of the Veteran's February 1989 entrance examination indicates that the Veteran denied a history of high blood pressure.  A physical examination conducted at the time reported the Veteran's blood pressure as 120/70 mmHg, which is within normal ranges.  Thereafter, periodic examinations of the Veteran are suggestive of an early stage hypertensive disability.  Results of these periodic examinations are summarized in the chart below:  

Date of
examination
Blood pressure reading
September 1989
140/82 mmHg
January 1990
130/100 mmHg
May 1992
125/88 mmHg
May 1993
154/85 mmHg
Undated
122/88 mmHg

As outlined above, these periodic examinations suggest the Veteran experienced an onset of symptoms, increased systolic and diastolic readings, during his active duty service.  On at least two occasions, the Veteran's diastolic blood pressure was reported as 88mmHg, which is proximate to the 90mmHg threshold for a diagnosis of hypertension.  Additionally, the Board notes that some examinations, including the January 1990 reading, are suggestive of a compensable hypertension disability under VA regulations.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

More significantly, the Board finds the Veteran's separation examination offers probative evidence supporting the Veteran's claim for entitlement to service connection.  As discussed above, the Veteran's entrance examination did not observe or note any preexisting hypertensive disability.  In contrast, during the Veteran's May 1993 separation examination, the examining physician checked the box for "don't know" as to whether the Veteran had a hypertensive disability.  This uncertainty was likely based upon the separation physical examination, which reported an increased blood pressure reading of 154/85 mmHg.  Although the physician did not definitively report that the Veteran had a hypertensive disability, the Board finds this notation, considered with the in-service reports of increased blood pressure, to be probative evidence of an in-service occurrence of hypertension. 

The Board further finds that the Veteran experienced chronic symptoms following his separation from military service.  During the March 2017 hearing, the Veteran testified that he was diagnosed with hypertension within a year or less of his separation from active duty.  Thereafter, the Veteran testified he was placed on medication beginning on and after 1995 to control his symptoms.  The Board finds the Veteran's lay allegations as to the chronicity of his symptoms to be both credible and probative. 

Based upon the above findings, the Board concludes that the Veteran experienced an onset of hypertension during his active duty service.  This finding is supported by the Veteran's periodic medical examinations, which routinely documented an increased diastolic blood pressure of 85 mmHg and above.  The Board additionally finds the Veteran's May 1993 separation examination to provide probative evidence suggestive of a hypertensive disability, as the examining clinician observed there was some evidence documenting the Veteran's increased blood pressure.  Following his separation from active duty service, the Board additionally finds that the Veteran experienced chronic symptoms resulting in a diagnosis for hypertension within a year of discharge and requiring medication beginning in 1995.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In conclusion, after a thorough review of the evidentiary record, and affording all benefit of doubt to the Veteran, service connection for hypertension is granted.  See 38 U.S.C.A. §5107; 38 C.F.R. § 3.102.


ii.  Entitlement to service connection for skin lesions, to include as due to an undiagnosed illness: 

The Veteran additionally seeks entitlement to service connection for skin lesions, to include as due to an undiagnosed illness.  In statements to the Board, the Veteran has alleged his current skin disability is a result of his military service, including his exposure to chemicals and toxins while serving in Saudi Arabia. 

As discussed above, the Board observes that the Veteran is a Gulf War veteran and has alleged his current skin disability is a result of an undiagnosed illness.  See 38 C.F.R. § 3.317.  However, under 38 C.F.R. § 3.317(2), a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) Chronic fatigue syndrome; (2) Fibromyalgia; and (3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  

The Board observes that the Veteran has previously applied for entitlement to service connection for a medically unexplained chronic multisymptom illness, specifically for chronic fatigue syndrome, and that his appeal was recently denied in a February 2013 Rating Decision.  Therefore, in order to provide the Veteran with an expeditious determination, and without having to remand the claim for service connection for skin lesions for further development, the Board will not consider the Veteran's instant appeal under the guidelines of 38 C.F.R. § 3.317.  Rather, the analysis below will proceed under the guidelines of direct service connection. 

As to the first element of service connection, the Board finds the Veteran has been diagnosed with various skin disabilities over the pendency of his appeal.  For example, the Veteran was diagnosed with folliculitis during a December 2010 VA examination.  More recently, the Veteran was been diagnosed with prurigo nodularis in December 2017.  See Beckley VAMC Records.  Therefore, the Veteran has satisfied the first element of service connection.  See 38 U.S.C.A. §§ 1110, 1131; See also Boyer, 210 F.3d 1351, at 1353.    

The Board finds the recent diagnosis of prurigo nodularis to be particularly significant.  At the time of his diagnosis, the Veteran was provided with medical literature describing this disease, including the description of symptoms such as "itchy lumps or bumps" which range in size from nodules the size of a pencil eraser to larger and firmer lumps.  Prurigo nodularis is further defined as a chronic, intensely pruritic type of neurodermatitis.  See Dorland's Illustrated Medical Dictionary 1539 (32nd ed. 2012).  This disease is characterized by single or multiple firm nodules, that are red, brown, or pink, and later become verrucous or fissured.  Id.  

The Board emphasizes the medical definition of this disease because the description provided suggests this rash is similar in appearance to multiple other skin conditions, including acne and folliculitis.  Given this clinical description, the Board finds a careful review of the Veteran's service medical records indicates he did in fact experience an in-service occurrence of his current skin disability.  First, in May 1992, the Veteran was treated for a lump on his sternum.  The lump was described as a nodule, approximately 1 x 2 centimeters in size, that was non-tender and palpable.  The Board finds this treatment record to be suggestive of an in-service occurrence of the Veteran's current prurigo nodularis disability, as the description given by the examining clinician fits squarely within the medical definition of prurigo nodularis above, as it a "dome shaped"  lesion.  See Dorland's Illustrated Medical Dictionary 1539 (32nd ed. 2012).

Thereafter, in November 1992, there is a notation in the Veteran's file that he was observed to have a "mild" acne like rash over his face and neck.  This notation was made when the Veteran was being evaluated for mess duty.  The Board finds this observation, of a mild acne like rash, to be additional circumstantial evidence suggestive of an in-service occurrence of prurigo nodularis.  As noted above, prurigo nodularis is characterized by a single or multiple nodules, which can be red or pink, making the rash similar in appearance to acne. 

As to the existence of a nexus, the Board finds sufficient post-service evidence to establish a causal link between his current prurigo nodularis disability and the above described in-service descriptions of rashes and skin lumps.  Specifically, the Board finds the Veteran lay reports of a continuous rash and the lay reports submitted by his wife, mother-in-law, and father to be probative evidence establishing a causal link.  Notably, all three written reports are consistent in their descriptions of the rash and consistent with regard to the onset of symptoms.  For example, in the October 2010 statement submitted by his wife, the Veteran skin rash is described as multiple red bumps, which progress into open sores, and are clustered around his arms, back, chest, and face.  The Veteran's mother-in-law submitted a separate report in October 2010, where she described the rash as multiple "lesions" clustered over his arms, back, chest, and face.  The statement submitted by the Veteran's father similarly describes the location of the skin rash and notes the presence of additional skin lesions. 

The Board these lay descriptions to be significant in two respects: first, these reports consistently and credibly report that the Veteran did not have a skin rash prior to his entrance into active duty service.  This fact is corroborated by the lack of notation on the Veteran's February 1989 entrance examination.  Second, the Board finds these lay descriptions of the Veteran's rash consistently describe symptoms of red bumps, lumps, and lesions, predominantly located over the Veteran's arms, back, chest, and face.  The Board finds these descriptions to be significant because they echo the clinical description of prurigo nodularis, both as described in Dorland's and as described in the medical literature provided to the Veteran following his December 2017 diagnosis.  These descriptions are also specific as to several characteristics of the prurigo nodularis disability, including the location of the rash and the presence of lumps and lesions.  Moreover, the description of lumps localized to the chest and arms is consistent with the Veteran's May 1992 in-service treatment for a lump on the sternum.  

Overall, the Board finds these lay reports of the Veteran's rash to be probative evidence establishing a nexus to his active duty service and in-service treatment for skin lumps and an acne like rash.  Furthermore, the Board finds these descriptions to be competent and credible, as a skin rash is easily observed and described by others and such generalized descriptions do not require medical training or knowledge.  See Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment to determine whether lay evidence is credible). 

The Board acknowledges that the Veteran was afforded a medical examination for his skin condition in August 2011.  Following a physical examination of the Veteran, the examiner opined that the Veteran's skin rash was not caused by exposure to chemicals while service in Southwest Asia.  The Board has considered this evidence but does not find it to be probative as to the matter of entitlement to service connection, on a direct basis, for the prurigo nodularis disability.  Namely, this examination is limited in scope, specifically as to whether a diagnosis of folliculitis is a symptom or manifestation of either an undiagnosed illness or a medically unexplained chronic multi-symptom illness.  As such, this examination is limited in scope and thus entitled to less weight.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

One notable finding of this August 2011 examination is the clinical description of the Veteran's skin rash.  Specifically, the examiner describes rash, characterized by red pustules and lesions, localized over the Veteran's arms, shoulders, chest, and back.  The examiner observed the rash contained several lesions which were red in color and described as varied in the degree of healing.  The examiner assess the rash was also varied in terms of size, with some lumps or nodules ranging in size from a few centimeters to smaller papules ranging in size to a few millimeters.  The Board finds this clinical description of the rash to be significant and probative, because it echoes the lay descriptions provided by the Veteran's family members and contains key similarities to clinical description of prurigo nodularis.  Furthermore, the examiner's report that the Veteran's skin rash is similar in appearance to folliculitis and acne, provides additional circumstantial evidence of a nexus between the current Prurigo nodularis disability, and the Veteran's in-service manifestations. 

In light of the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that service connection for the prurigo nodularis disability is warranted.  As discussed above, the Veteran has a current diagnosis for prurigo nodularis, which is described clinically as a rash of red lesions, pustules, and lumps, localized to the arms, chest, back, and face.  See December 2017 Beckley VAMC Report.  A close review of the Veteran's in-service medical records indicates sought treatment for a skin lump on his chest and was observed to have a mild acne like rash.  The Board finds these in-service notations to be probative evidence suggesting an in-service occurrence of the prurigo nodularis disability, as the clinical and contemporaneous descriptions of the Veteran's skin are consistent with the clinical descriptions of a prurigo nodularis rash.  Furthermore, the Board finds the lay reports submitted by the Veteran's family members provide credible evidence of a nexus between the Veteran's current symptoms and his active duty service. Therefore, the Board finds the medical and lay evidence of record contains sufficient evidence to establish a nexus between the Veteran's current prurigo nodularis disability and his active duty service. 

In making this favorable determination for the Veteran, the Board has considered that evidence is rarely neat and tidy.  Therefore, it is expected that the Board will at times have to construct a complete narrative by filling in gaps with inferences and common sense.  There is no requirement that all factual questions be resolved by reliance on direct, rather than circumstantial, evidence.  The fact finding of the Board in this case is entitled to deference and is not clearly erroneous.  To the extent that the Board made inferences and considered circumstantial evidence in its analysis of the evidence, this type of reasoning is well within the discretion of a fact finder.  Although another fact finder may have declined to make the same inference, that does not mean that the Board in the present case is clearly erroneous.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

In conclusion, after resolving all doubt in the Veteran's favor, the Board finds the evidence supports a grant of service connection for the prurigo nodularis disability. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for the Veteran's hypertension disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for the Veteran's prurigo nodularis disability is granted, subject to the laws and regulations governing the award of monetary benefits.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


